UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C.20549 AMENDMENT NO. 1 TO SCHEDULE 13D Under the Securities Exchange Act of 1934 Abigail Adams National Bancorp, Inc. (Name of Issuer) Common Stock, par value $0.01 per share (Title of Class of Securities) 003390101 (CUSIP Number) P.S. D’IBERVILLE LIMITED PARTNERSHIP Attn: Mrs. Sara Chikovsky 1720 Harrison Street, 7A Hollywood, FL33020 (954) 920-4438 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) January 29, 2008 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box []. NOTE:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See Section 240.13d-7(b) for other parties to whom copies are to be sent. The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with request to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). (continued on following pages) - 1 - CUSIP No.003390101 SCHEDULE 13D 1. Names of Reporting Persons P.S. D’IBERVILLE LIMITED PARTNERSHIP 2. Check the Appropriate Box if a Member of a Group (a) [X] (b) [ ] 3. SEC Use Only 4. Source of Funds (See Instructions) WC, OO 5. Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e) [_] 6. Citizenship or Place of Organization Nevada Number of Shares Beneficially Owned by Each Reporting Person With: 7.Sole Voting Power 8.Shared Voting Power 0 9.Sole Dispositive Power210,800 10. Shared Dispositive Power 0 11. Aggregate Amount Beneficially Owned by Each Reporting Person210,800 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares [ ] 13. Percent of Class Represented by Amount in Row (11) 6.1% 14. Type of Reporting Person PN - 2 - CUSIP No.003390101 SCHEDULE 13D 1. Names of Reporting Persons P.S. DEVELOPMENT, INC. 2. Check the Appropriate Box if a Member of a Group (a) [X] (b) [ ] 3. SEC Use Only 4. Source of Funds (See Instructions) WC, OO 5. Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e) [_] 6. Citizenship or Place of Organization Florida Number of Shares Beneficially Owned by Each Reporting Person With: 7. Sole Voting Power 8. Shared Voting Power 0 9. Sole Dispositive Power 10.Shared Dispositive Power 0 11. Aggregate Amount Beneficially Owned by Each Reporting Person 210,800 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares [ ] 13. Percent of Class Represented by Amount in Row (11) 6.1% 14. Type of Reporting Person CO - 3 - CUSIP No.003390101 SCHEDULE 13D 1. Names of Reporting Persons Fred and Sara Chikovsky, husband and wife 2. Check the Appropriate Box if a Member of a Group (a) [X] (b) [ ] 3. SEC Use Only 4. Source of Funds (See Instructions) OO 5.Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e) [_] 6.Citizenship or Place of Organization U.S Number of Shares Beneficially Owned by Each Reporting Person With: 7. Sole Voting Power 0 8. Shared Voting Power210,800 9. Sole Dispositive Power 0 10. Shared Dispositive Power 11. Aggregate Amount Beneficially Owned by Each Reporting Person210,800 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares [ ] 13.Percent of Class Represented by Amount in Row (11)6.1% 14. Type of Reporting Person IN - 4 - CUSIP No.003390101 SCHEDULE 13D 15. Names of Reporting Persons James and Robin Shapiro, husband and wife 16. Check the Appropriate Box if a Member of a Group (a) [X] (b) [ ] 17. SEC Use Only 18. Source of Funds (See Instructions) OO 19. Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e) [_] 20. Citizenship or Place of Organization U.S Number of Shares Beneficially Owned by Each Reporting Person With: 21. Sole Voting Power 0 22. Shared Voting Power 23. Sole Dispositive Power 0 24. Shared Dispositive Power 25. Aggregate Amount Beneficially Owned by Each Reporting Person210,800 26. Check if the Aggregate Amount in Row (11) Excludes Certain Shares [ ] 27.Percent of Class Represented by Amount in Row (11)6.1% 28. Type of Reporting Person IN - 5 - CUSIP No.003390101 Item 1.Security and Issuer. Name of Issuer and Address of Principal Executive Offices: ABIGAIL ADAMS NATIONAL BANCORP, INC. 1130 Connecticut Ave., NW, Washington, DC20036 Security to Which This Statement Relates: Common Stock, $0.01 Par Value Item 2. Identity and Background. (a)-(b). P.S. D’IBERVILLE LIMITED PARTNERSHIP c/o Ms. Sara Chikovsky 1720 Harrison Street, 7A Hollywood, FL33020 General Partner P.S. DEVELOPMENT, INC. c/o Sara Chikovsky 1720 Harrison Street, 7A Hollywood, FL33020 Limited Partners Fred Chikovsky and Sara Chikovsky, as Tenants by the entireties 1720 Harrison Street, 7A Hollywood, FL33020 LAKOTA GROUP LIMITED PARTNERSHIP c/o Robin Shapiro 18146 Long Lake Drive Boca Raton, FL33496 Ronald E. Temkin and Maria Temkin, as Tenants by the entireties 616 Atlantic Shores Blvd., Suite A Hallandale, FL33009 Mark J. Temkin Revocable Trust No. 1 7700 Bonhomme Ave., 7th Floor Clayton, MO 63105 - 6 - CUSIP No.003390101 Temkin Investments, L.P. 7700 Bonhomme Ave., 7th Floor Clayton, MO 63105 (c).P.S. D’IBERVILLE LIMITED PARTNERSHIP is a Nevada limited partnership (the “LP”).The principal business of the LP is to hold investment securities.P.S. DEVELOPMENT, INC., a Florida corporation, is the sole general partner of the LP (the “General Partner”).The executive officers of the General Partner are Fred Chikovsky, Sara Chikovsky, James Shapiro, and Carole Diamond and the directors of the General Partner are Fred Chikovsky and James Shapiro.Fred Chikovsky and his wife Sara Chikovsky are the beneficial owners of 87% of the outstanding common stock of the General Partner.James Shapiro and his wife Robin are the beneficial owners of 13% of the outstanding common stock of the General Partner.The limited partners of the LP are Fred and Sara Chikovsky, LAKOTA GROUP LIMITED PARTNERSHIP, Ronald and Maria Temkin, Mark J. Temkin Revocable Trust No. 1, and Temkin Investments, L.P.Mark J. Temkin is the trustee of the Mark J. Temkin Revocable Trust No. 1 and Blair H. Temkin Children Partnership is the general partner of Temkin Investments, L.P.All of the shares listed on the cover pages and in Item 5 of this Schedule 13D are held by the LP, and all voting and dispositive power over such shares is controlled by the General Partner.The foregoing should not be construed in and of itself as an admission by PS DEVELOPMENT INC., Fred and Sara Chikovsky, LAKOTA GROUP LIMITED PARTNERSHIP, Ronald and Maria Temkin, Mark J. Temkin Revocable Trust No. 1, and Temkin Investments, L.P. as to the beneficial ownership of the shares owned by the LP. The occupation or employment of each of the above referenced individuals is as follows: Fred Chikovsky - Attorney, 1720 Harrison Street, 7A, Hollywood, FL33020 Sara Chikovsky- Homemaker and Attorney, 1720 Harrison Street, 7A, Hollywood, FL 33020 James Shapiro -Investor, Real Estate Developer, & Attorney, 18146 Long Lake Drive, Boca Raton, FL 33496 Robin Shapiro -Homemaker, 18146 Long Lake Drive, Boca Raton, FL 33496 Ronald E. Temkin - Attorney, 616 Atlantic Shores Blvd., Suite A, Hallandale, FL33009 Maria Temkin - Librarian Assistant, 616 Atlantic Shores Blvd., Suite A, Hallandale, FL33009 Mark J. Temkin - Attorney, Riezman Berger, P.C., 7700 Bonhomme Ave., 7th Floor, Clayton, MO 63105 - 7 - CUSIP No.003390101 Carole Diamond - Secretary, P.S. DEVELOPMENT, INC., 1720 Harrison Street, 7A, Hollywood, FL33020 (d) and (e).During the last five years, neither P.S. D’IBERVILLE LIMITED PARTNERSHIP nor its General Partner or any of its Limited Partners or above referenced affiliates or named individuals have been: (i) convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors) or (ii) a party to a civil proceeding of a judicial or administrative body of competent jurisdiction and as a result of such proceeding was or is subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violation with respect to such laws. (f).The citizenship or place of organization for each of the Members or named individuals is set forth below: · P.S. D’IBERVILLE LIMITED PARTNERSHIP is a limited partnership organized under the laws of the State of Nevada; · P.S. DEVELOPMENT, INC. is a corporation incorporated under the laws of the State of Florida; · LAKOTA GROUP LIMITED PARTNERSHIP is a limited partnership organized under the laws of the State of Nevada; and · Temkin Investments LP is a limited partnership organized under the laws of the State of Texas. · Mark J. Temkin Revocable Trust No. 1 is organized under the laws of the State of Missouri. · Fred Chikovsky, Sara Chikovsky, James Shapiro, Robin Shapiro, Ronald E. Temkin, Maria Temkin, Mark J. Temkin and Carole Diamond are each citizens of the United States of America. Item 3.
